We have examined carefully the motion for rehearing and the reply thereto in this case. While we are still of the opinion that the hands of plaintiff are soiled to the extent that she is not entitled to an unconditional decree quieting the title of the premises involved in her, in view of all the circumstances and the probability that the dismissal of this action will leave the title to the property in a very unsettled condition, and perhaps subject to future litigation, we have concluded to modify the opinion by holding that if, within ninety (90) days from date of rendition of this opinion, plaintiff Era B. Leggett pay to H.A. Wardenburg the amount of his judgment in Leggett v.Wardenburg, 53 Ariz. 105, 85 P.2d 989; and also pay all the other costs of administration of the estate of John E. Leggett, deceased, to date, exclusive of further attorney's fees, the judgment of the trial court will be affirmed. Otherwise, it will be reversed and the case remanded with instructions to dismiss the action.
McALISTER and ROSS, JJ., concur. *Page 200